 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     BILLY JOE MCCLANAHAN,
 8
                                 Plaintiff,            Case No. C19-5446 BHS
 9
            v.                                         ORDER DENYING
10                                                     APPLICATION TO PROCEED
                                                       IN FORMA PAUPERIS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13
            Plaintiff Billy Joe McClanahan applies to proceed in forma pauperis (“IFP”) for
14
     an action seeking judicial review of the administration denying Plaintiff’s application for
15
     Social Security benefits. IFP Appl. (Dkt. 1). For the reasons discussed below, the Court
16
     DENIES Plaintiff’s IFP application.
17

18          The district court may permit indigent litigants to proceed in forma pauperis upon

19 completion of a proper affidavit of indigence. See 28 U.S.C. § 1915(a). “To qualify for

20 in forma pauperis status, a civil litigant must demonstrate both that the litigant is unable

21 to pay court fees and that the claims he or she seeks to pursue are not frivolous.”

22 Ogunsalu v. Nair, 117 F. App’x 522, 523 (9th Cir. 2004), cert. denied, 544 U.S. 1051

23
     (2005). To meet the first prong of this test, a litigant must show that he or she “cannot

     because of his poverty pay or give security for the costs and still be able to provide
     ORDER DENYING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
 1 himself and dependents with the necessities of life.” Adkins v. E.I. DuPont de Nemours

 2 & Co., 335 U.S. 331, 339 (1948) (internal alterations omitted).

 3          Plaintiff has not shown that he is unable to pay the full filing fee to proceed with
 4
     this lawsuit. Plaintiff reports that he has received $66,924.00 in the past twelve months
 5
     from various sources. IFP Mot. at 1. Plaintiff owns multiple vehicles worth over
 6
     $50,000.00 combined, as well as a $14,000.00 travel trailer. Id. The purpose of IFP
 7
     statutes is to provide indigent litigants access to court, not to subsidize litigants who have
 8
     ample resources to cover the $400.00 filing fee. Plaintiff has failed to demonstrate that
 9
     he “cannot because of his poverty pay or give security for the costs and still be able to
10

11 provide himself . . . with the necessities of life.” See Adkins, 335 U.S. at 339 (internal

12 alterations omitted).

13          Accordingly, the Court DENIES Plaintiff’s IFP application. Plaintiff has 30 days

14 from the date of this order to pay the full $400.00 filing fee. If the Court does not receive

15 the filing fee within 30 days, the Court will dismiss this action without prejudice.

16          DATED this 30th day of May, 2019.
17

18

19

20
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
21

22

23



     ORDER DENYING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
